Case 1:17-cv-23762-PCH Document 33-1 Entered on FLSD Docket 04/29/2021 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 17-CV-23762-HUCK

                        FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730


   UNITED STATES OF AMERICA,
   ex rel. ADA DE LA VEGA,

                           Plaintiff,
                   v.

   CARECLOUD CORPORATION,
   ALBERT SANTALO, and KEN COMEE

                     Defendants.
   ___________________________________/

              [PROPOSED] ORDER ON UNITED STATES OF AMERICA’S NOTICE OF
            ELECTION TO PARTIALLY INTERVENE FOR PURPOSES OF SETTLEMENT

            The United States having partially intervened in this action pursuant to the False Claims

   Act, 31 U.S.C. § 3730(b)(2) and (4), the Court rules as follows:

            IT IS ORDERED that,

            1.     The relator’s complaint, the Government’s Notice of Election to Partially

   Intervene for Purposes of Settlement, and this Order be unsealed;

            2.     All other papers or Orders on file in this matter shall remain under seal;

            3.     The seal be lifted on all other matters occurring in this action after the date to th is

   Order.

            IT IS SO ORDERED in Miami, Florida this ____ day of ______________, 2021.




                                                           ______________________________
                                                           PAUL C. HUCK
                                                           UNITED STATES DISTRICT JUDGE
   cc: All Counsel of Record
